Gilbert, J.
The controlling question in this ease is whether the court erred in ordering the consolidation of (1) an equitable proceeding brought by O. 0. Hancock against J. A. Smith and S. D. Smith, in which an accounting of a partnership business and a receiver were sought; (2) a claim case in which R. E. Dunbar is plaintiff in fi. fa., J. A. Smith defendant in fi. fa., and 0.0. Hancock claimant; and (3) a garnishment proceeding in which R. E. Dunbar is plaintiff, J. A. Smith defendant, and Culver Aultman garnishee, 0. 0. Hancock having dissolved the garnishment as a claimant of the property impounded. R. B. Dunbar demurred to the petition for consolidation. The equitable proceeding, as shown by the pleadings, made no reference to any matter in issue in either claim case. There was no matter in issue in either of the claim cases that could affect in any way the result in the equitable proceeding. Held, that the court erred in overruling the demurrer to the petition for consolidation, and in ordering the eases consolidated. Portwood v. Huntress, 113 Ga. 815 (39 S. E. 299). Judgment reversed.

All the Justices concur.